Citation Nr: 1143550	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-47 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from April 1955 to January 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Although the Veteran waived AOJ jurisdiction over some of this evidence, as the case must be remanded, the RO will have an opportunity to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD, which he avers is due to several instances of personal assault incurred during active military service.  

VA medical records include an April 2005 PTSD intake report.  During the report, the Veteran reported being subjected to "blanket parties" in which he was severely beaten and threatened if he went to sick call or reported the incidents.  The diagnosis was PTSD.  The psychologist found that the Veteran met the diagnostic criteria for lifetime PTSD but not current PTSD.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any mental disorders present.  

The claims file indicates that the RO requested specific portions of the Veteran's service personnel records (SPRs) in August 2007 and that the service department has reported that they were lost or destroyed by fire.  However, the documents pertaining to the Veteran's discharge under honorable conditions have not been requested, however, they should as they may show evidence relevant to his pending claim.  Additional attempts to locate the Veteran's complete service personnel records, including documents pertaining to his character of discharge, must be made on remand.  The Veteran should be also be informed that he can submit evidence to support his claim, such as SPRs he may have in his possession, including records showing the reasons for his discharge under honorable conditions, and lay statements from R.A. and T.S., who he identified in VA Form 21-0781a as having information concerning the incidents.   

The Board also notes that the Veteran receives health care through VA.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from June 30, 2011.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Make another request through the appropriate channels for a complete copy of the Veteran's service personnel records.  If the records are not obtained, notify the Veteran pursuant to 3.159(e).  

2.  Contact the Veteran and request that he provide any service personnel records in his possession, including those surrounding the circumstances of his discharge from service.  In addition, notify him that he can submit lay statements from R.A and T.S., who he identified in VA Form 21-0781a as having information concerning the personal assault incidents.  

3.  The RO/AMC should obtain VA medical records pertaining to the Veteran that date from June 30, 2011.  If no such treatment records exist, the claims file should be documented accordingly.

4.  Schedule the Veteran for a psychiatric examination(s), to include evaluation of his claim for PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  

If a diagnosis of PTSD is deemed appropriate, the psychiatrist should specify (1) whether an in-service stressor was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

If a diagnosis other than PTSD is returned, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that said psychiatric disorder was incurred during active military service, or is related thereto.  A rationale for each opinion should be set forth in the report provided.

The examiner should reconcile the diagnosis or diagnoses found upon examination with the other diagnoses of record including PTSD, PTSD with depression, major depressive episode, and major depressive disorder.  See the April 2005 VA intake report, December 2006 VA medical record, May 2007 VA medical record, and March 2008 VA medical record.  

5.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

